Fourth Court of Appeals
                                San Antonio, Texas
                                    September 14, 2018

                                   No. 04-18-00526-CV

                                       SSOE, INC.,
                                        Appellant

                                             v.

          TOKIO MARINE AMERICA INSURANCE CO. and Mitsui Subitomo
             Insurance Co. of America, as subrogees of Toyota Motor North
              America, Inc., and Toyota Motor Manufacturing, Texas, Inc.,
                                       Appellees

                 From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI08737
                      Honorable Stephani A. Walsh, Judge Presiding


                                      ORDER
       Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due October
3, 2018.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court